Bay, J.
Upon an action of covenant on an indenture of apprenticeship, there can be no doubt but infancy is a good plea, upon the great common law ground, that the acts of infants and feme coverts *118are void in law. For which reason it is usual to get a bond from some third person, that an apprentice will perform, the covenants in his indenture of apprenticeship.
An act of assembly authorises their being bound out apprentices, by the assent of their parents or guardians; and where there are neither, by the church wardens; which subjects them to the orders and directions of their master, and makes them liable to moderate correction in case of disobedience. Pub. Laws, 176. also 3 Bac. 547.
But this statute makes no alteration in the law of contracts in their favour. They still remain under its protection, and are exempt from actions sounding in damages. The case quoted in the argument from Cro. Car. 179. is strong in point. That, like the present, was an action of covenant on an indenture for absence; in which all the judges held, that he was not liable in an action of covenant, though the master might have corrected him for disobedience, or applied to a magistrate for redress. I am, therefore, of opinion, that the judgment of the circuit court on demurrer should stand confirmed.
All the Court concurred.